— Appeal by the defendant, as limited by his motion, from an amended sentence of the Supreme Court, Kings County (Brennan, J.), imposed on January 28, 2010, consisting of a determinate term of imprisonment of two years plus a period of IV2 years of postrelease supervision.
Ordered that the amended sentence is modified, as a matter *1067of discretion in the interest of justice, by reducing the amended sentence from a determinate term of imprisonment of two years to a definite term of imprisonment of 364 days, and vacating the period of postrelease supervision.
The amended sentence is excessive to the extent indicated (see generally Penal Law § 70.00 [4]; People v Suitte, 90 AD2d 80, 86 [1982]). Mastro, A.P.J., Skelos, Leventhal, Austin and Cohen, JJ., concur.